PER CURIAM.
Appellant, Rubin Long, seeks review of an order summarily denying his 3.800(a) motion to correct illegal sentence, in which appellant, pursuant to Karchesky v. State, 591 So.2d 930 (Fla.1992), sought recalculation of his guideline sentencing score by eliminating 120 points added for victim injury. We reverse and remand for the trial court to address the merits of Long’s claim. The claim is cognizable if the error is ascertainable from the face of the record. Reynolds v. State, 827 So.2d 356 (Fla. 1st DCA 2002); Dickson v. State, 826 So .2d 412 (Fla. 2nd DCA 2002); Boland v. State, 613 So.2d 72 (Fla. 4th DCA 1993).
STEVENSON, SHAHOOD and MAY, JJ., concur.